ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Balfour/S&P Two, A Joint Venture             )      ASBCA No. 58689
                                             )
Under Contract No. W9126G-09-C-0054          )

APPEARANCES FOR THE APPELLANT:                      Douglas L. Patin, Esq.
                                                    Kyle C. Hankey, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Charles L. Webster III, Esq.
                                                    Cindy E. Shimokusu, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Fort Worth

                               ORDER OF DISMISSAL

       The parties settled this appeal as a result of mediation which occurred between
3-6 June 2014. Having received the settled amount plus interest in full, appellant has
moved for dismissal of this appeal. The motion is granted. The appeal is dismissed with
prejudice.

      Dated: 27 October 2014



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58689, Appeal ofBalfour/S&P Two,
A Joint Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals